ORDER

PER CURIAM
Reginald Rogers appeals from the dismissal of his declaratory judgment action, in which he sought a court order reinstating 184 days of credit toward his criminal sentence. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the .claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties Setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).